As filed with the Securities and Exchange Commission on April 29, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end:November 30, 2014 Date of reporting period:February 28, 2014 Item 1. Schedules of Investments. SEMPER MBS TOTAL RETURN FUND Schedule of Investments - February 28, 2014 (Unaudited) Principal Amount/Shares Value COMMERCIAL MORTGAGE-BACKED SECURITIES - AGENCY - 0.3% GNMA REMIC Trust 1.879%, due 3/16/46, Series 2013-46, Class AC (a) $ Total Commercial Mortgage-Backed Securities - Agency (cost $91,546) COMMERCIAL MORTGAGE-BACKED SECURITIES - NON-AGENCY - 14.9% Banc of America Commercial Mortgage Trust 5.393%, due 10/10/45, Series 2005-5, Class G (a)(d) Bear Stearns Commercial Mortgage Securities 5.607%, due 3/11/39, Series 2006-PW11, Class D (a)(d) 5.896%, due 6/11/40, Series 2007-PW16, Class AJ (a) 5.611%, due 9/11/41, Series 2006-PW13, Class AJ (a) 5.138%, due 10/12/42, Series 2005-T20, Class F (a)(d) Citigroup Commercial Mortgage Trust 5.893%, due 12/10/49, Series 2007-C6, Class AJ (a) CNL Commercial Mortgage Loan Trust 0.876%, due 3/23/28, Series 2001-2A, Class A (a) 0.756%, due 10/25/28, Series 2002-1A, Class A (a)(d) GE Commercial Mortgage Corporation Trust 5.489%, due 11/10/45, Series 2005-C4, Class AJ (a) 5.489%, due 11/10/45, Series 2005-C4, Class B (a) 5.606%, due 12/10/49, Series 2007-C1, Class AM (a) Invitation Homes Trust 2.400%, due 12/17/30, Series 2013-SFR1, Class D (a)(d) JP Morgan Chase Commercial Mortgage Securities Trust 5.845%, due 4/15/45, Series 2006-LDP7, Class B (a) ML-CFC Commercial Mortgage Trust 5.239%, due 12/12/49, Series 2006-4, Class AJ Wachovia Bank Commercial Mortgage Trust 5.259%, due 7/15/42, Series 2005-C20, Class E (a)(d) 5.368%, due 11/15/48, Series 2006-C29, Class AJ (a) Total Commercial Mortgage-Backed Securities - Non-Agency (cost $5,350,680) RESIDENTIAL MORTGAGE-BACKED SECURITIES - AGENCY - 1.4% FHLMC Structured Pass Through Securities 0.436%, due 9/25/31, Series T-35, Class A (a) FNMA REMIC Trust 2.000%, due 10/25/40, Series 2013-53 GNMA II Pool 2.542%, due 9/20/63, Series #899223 (a) Total Residential Mortgage-Backed Securities - Agency (cost $491,709) RESIDENTIAL MORTGAGE-BACKED SECURITIES - NON-AGENCY - 78.4% ABSC Long Beach Home Equity Loan Trust 8.550%, due 9/21/30, Series 00-LB1, Class AF5 (a) Accredited Mortgage Loan Trust 4.330%, due 6/25/33, Series 03-1, Class A-1 (a) Ace Securities Corp. 1.431%, due 8/25/32, Series 02-HE2, Class M1 (a) Adjustable Rate Mortgage Trust 2.733%, due 8/25/35, Series 2005-4, Class 3A1 (a) American Home Mortgage Investment Trust 5.064%, due 9/25/35, Series 2005-2, Class 5A1 (a) 6.100%, due 1/25/37, Series 07-A, Class 13A1 (a)(d) Bayview Financial Asset Trust 0.606%, due 3/25/37, Series 2007-SR1A, Class A (a)(d)(e) 1.056%, due 3/25/37, Series 2007-SR1A, Class M2 (a)(d)(e) Bear Stearns Adjustable Rate Mortgage Trust 2.635%, due 10/25/34, Series 04-7, Class 1A1 (a) Bear Stearns Alt-A Trust 2.540%, due 1/25/34, Series 2003-6, Class M (a) Bear Stearns Asset Backed Securities Trust 0.519%, due 9/25/35, Series 05-SD4, Class 1X (a) Carrington Mortgage Loan Trust 0.256%, due 6/25/37, Series 07-HE1, Class A1 (a) CDC Mortgage Capital Trust 0.776%, due 1/25/33, Series 02-HE1, Class A (a) Chase Funding Mortgage Loan Asset-Backed Certificates 6.333%, due 4/25/32, Series 02-2, Class 1A5 (a) 5.159%, due 11/25/32, Series 03-4, Class 1M1 Chase Mortgage Finance Company 5.000%, due 11/25/33, Series 03-S13, Class A16 Cit Group Home Equity Loan Trust 6.710%, due 2/25/33, Series 2002-1, Class AF5 (a) Citigroup Mortgage Loan Trust, Inc. 6.000%, due 7/25/34, Series 04-NCM1, Class 2A2 6.333%, due 1/25/37, Series 07-OPX1, Class A4B (a) Citimortgage Alternative Loan Trust 6.000%, due 10/25/36, Series 06-A5, Class 3A1 Countrywide Alternative Loan Trust 2.840%, due 9/25/34, Series 04-15, Class 1A1 (a) 5.500%, due 12/25/35, Series 05-57CB, Class 3A3 7.000%, due 1/25/37, Series 2007-26R, Class A1 6.000%, due 2/25/37, Series 06-45T1, Class 1A15 6.000%, due 3/25/37, Series 07-J1, Class 2A9 Countrywide Asset-Backed Certificates 4.456%, due 10/25/35, Series 05-4, Class AF3 (a) Countrywide Home Loans 5.000%, due 6/25/18, Series 03-15, Class 2A1 5.500%, due 10/25/34, Series 04-19, Class A15 0.576%, due 11/25/34, Series 2004-R2, Class 1AF1 (a)(d) 2.521%, due 4/20/36, Series 06-HYB2, Class 3A1 (a) 6.000%, due 12/25/36, Series 2008-2R, Class A1 Credit Suisse First Boston Mortgage Securities Corp. 5.472%, due 5/25/32, Series 2002-10, Class 1M2 (a) Credit Suisse Mortgage Trust 5.000%, due 4/25/29, Series 07-5, Class 9A2 6.500%, due 7/26/36, Series 2007-5R, Class A5 2.197%, due 6/26/37, Series 2009-2R, Class 2A5 (a)(d) CS First Boston Commercial Mortgage Trust 7.500%, due 6/25/20, Series 1997-2, Class A (d) 5.500%, due 2/25/35, Series 05-1, Class 2A6 7.000%, due 9/25/35, Series 05-8, Class 7A1 CSAB Mortgage Backed Trust 5.898%, due 5/25/37, Series 07-1, Class 1A1A (a) Deutsche Alt-A Securities, Inc. 5.250%, due 6/25/35, Series 05-3, Class 4A5 5.500%, due 12/25/35, Series 05-6, Class 1A3 5.869%, due 10/25/36, Series 06-AB4, Class A6A1 (a) 6.005%, due 10/25/36, Series 06-AB4, Class A1A (a) Encore Credit Receivables Trust 0.646%, due 10/25/35, Series 05-3, Class M2 (a) Equity One ABS, Inc. 6.039%, due 11/25/32, Series 2002-3, Class M1 First Franklin Mortgage Loan Asset-Backed Certificates 0.776%, due 11/25/31, Series 01-FF2, Class A1 (a) First Horizon Mortgage Pass-Through Trust 2.589%, due 8/25/35, Series 05-AR3, Class 3A1 (a) 6.000%, due 8/25/36, Series 06-2, Class 1A7 First NLC Trust 0.636%, due 9/25/35, Series 05-2, Class M1 (a) GE Business Loan Trust 0.375%, due 12/15/32, Series 2004-2A, Class A (a)(d) GS Mortgage Securities Corp. 7.500%, due 10/25/36, Series 2008-2R, Class 2A1 (a)(d)(e) 0.606%, due 12/26/36, Series 2009-4R, Class 2A4 (a)(d) GS Mortgage Securities Trust 0.854%, due 3/20/23, Series 2000-1A, Class A (a)(d) GSMPS Mortgage Loan Trust 7.700%, due 5/19/27, Series 1998-2, Class A (a)(d) 8.500%, due 1/25/35, Series 05-RP1, Class 1A4 (d) 8.000%, due 1/25/36, Series 06-RP1, Class 1A3 (d) 8.500%, due 1/25/36, Series 06-RP1, Class 1A4 (d) GSR Mortgage Loan Trust 7.495%, due 1/25/34, Series 04-2F, Class 7A2 (a) 0.486%, due 12/25/34, Series 04-14, Class 1A1 (a) 0.486%, due 12/25/34, Series 04-14, Class 2A1 (a) 5.500%, due 3/25/36, Series 06-3F, Class 1A2 6.250%, due 8/25/36, Series 06-7F, Class 3A5 4.240%, due 3/25/37, Series 07-AR1, Class 6A1 (a) Home Equity Asset Trust 0.586%, due 2/25/36, Series 05-8, Class M1 (a) Impac CMB Trust 5.216%, due 12/25/32, Series 02-9F, Class A1 (a) 0.996%, due 10/25/33, Series 03-11, Class 2A1 (a) 1.056%, due 10/25/33, Series 03-8, Class 2A1 (a) 0.906%, due 2/25/36, Series 05-8, Class 2M2 (a) Impac Secured Assets Corp. 2.049%, due 7/25/35, Series 05-1, Class 1A1 (a) IndyMac INDA Mortgage Loan Trust 2.815%, due 11/25/37, Series 07-AR7, Class 1A1 (a) IndyMac INDX Mortgage Loan Trust 0.956%, due 5/25/34, Series 04-AR10, Class 2A1 (a) 2.467%, due 3/25/35, Series 05-AR1, Class 1A1 (a) 4.688%, due 12/25/35, Series 2006-R1, Class A3 (a) 2.710%, due 9/25/36, Series 06-AR25, Class 6A1 (a) Jefferies & Co. 5.151%, due 7/26/37, Series 2009-R7, Class 9A1 (a)(d) JP Morgan Mortgage Trust 5.500%, due 12/27/35, Series 2008-R2, Class 2A (d) Lavender Trust 5.500%, due 9/26/35, Series 2010-RR6A, Class A3 (d) 6.250%, due 9/26/36, Series 2010-RR10A, Class A3 (d) 6.000%, due 8/26/37, Series 2010-RR15A, Class A3 (d) MASTR Adjustable Rate Mortgages Trust 2.456%, due 7/25/35, Series 05-6, Class 5A1 (a) 5.470%, due 3/25/47, Series 07-2, Class A1 (a) MASTR Alternative Loan Trust 4.500%, due 9/25/19, Series 04-10, Class 1A1 MASTR Asset Backed Securities Trust 1.881%, due 2/25/34, Series 04-WMC1, Class M2 (a) MASTR Asset Securitization Trust 5.500%, due 7/25/33, Series 03-6, Class 1A1 MASTR Reperforming Loan Trust 6.000%, due 8/25/34, Series 05-1, Class 1A1 (d) Merrill Lynch Alternative Note Assett Trust 6.000%, due 3/25/37, Series 2007-F1, Class 2A6 Merrill Lynch Mortgage Investors Trust 2.193%, due 5/25/33, Series 2003-A3, Class 1A (a) Merrill Lynch Mortgage Synthetic 0.920%, due 6/28/35, Series 2005-ACR1, Class M2 (a)(d) Option One Mortgage Loan Trust 1.356%, due 1/25/32, Series 01-4, Class M1 (a) Prime Mortgage Trust 7.000%, due 7/25/34, Series 05-5, Class 1A1 RBSGC Mortgage Pass-Through Certificates 6.000%, due 6/25/37, Series 2008-B, Class A1 (d) Renaissance Home Equity Loan Trust 5.512%, due 4/25/37, Series 07-1, Class AF2(a) Residential Asset Mortgage Products, Inc. 5.910%, due 1/25/32, Series 02-RS1, Class AI5 (a) 5.683%, due 9/25/33, Series 03-RS8, Class MI1 (a) Residential Funding Mortgage Securities I, Inc. 5.500%, due 9/25/33, Series 03-S17, Class A3 5.500%, due 9/25/33, Series 03-S17, Class A5 3.207%, due 2/25/36, Series 06-SA1, Class 1A1 (a) Structured Asset Securities Corp. 5.500%, due 2/25/35, Series 05-1, Class 7A6 Terwin Mortgage Trust 1.556%, due 7/25/34, Series 04-7HE, Class A3 (a)(d) 1.506%, due 3/25/35, Series 05-4HE, Class M3 (a)(d) Truman Capital Mortgage Loan Trust 3.656%, due 3/25/37, Series 2005-1, Class M2 (a)(d) Wells Fargo Mortgage Backed Securities Trust 5.000%, due 5/25/20, Series 05-5, Class 1A1 2.615%, due 1/25/35, Series 04-DD, Class 1A1 (a) 5.238%, due 6/26/35, Series 2008-1R, Class A1 (a)(d) Total Residential Mortgage-Backed Securities - Non-Agency (cost $27,891,599) U.S. GOVERNMENT AGENCIES - 5.8% FNMA TBA 4.000%, due 3/15/41 (b) Total U.S. Government Agencies (cost $2,096,172) SHORT-TERM INVESTMENTS - 5.9% First American Government Obligations Fund - Class Z, 0.01% (c) Total Short-Term Investments (cost $2,156,279) Total Investments (cost $38,077,985) - 106.7% Liabilities less Other Assets - (6.7)% ) TOTAL NET ASSETS - 100.0% $ (a) Variable rate security.Rate shown reflects the rate in effect at February 28, 2014. (b) Security purchased on a when-issued basis.As of February 28, 2014, the total cost of investments purchased on a when-issued basis was $2,096,172 or 5.8% of total net assets. (c) Rate shown is the 7-day annualized yield as of February 28, 2014. (d) Security purchased within the terms of a private placement memorandum, exempt from registration under Rule 144A of the Securites Act of 1933, as amended, and may be sold only to dealers in the program or other "qualified institutional buyers."The Fund's adviser has determined that such a security is liquid in accordance with the liquidity guidelines approved by the Board of Trustees of Advisors Series Trust.As of February 28, 2014, the value of these investments was $9,871,797 or 27.1% of total net assets. (e) Security valued at fair value using methods determined in good faith by or at the direction of the Board of Trustees of Advisors Series Trust. FHLMC - Federal Home Loan Mortgage Corporation FNMA - Federal National Mortgage Association GNMA - Government National Mortgage Association TBA - To Be Announced Semper MBS Total Return Fund Notes to the Schedule of Investments February 28, 2014 (Unaudited) Note 1 – Securities Valuation The Semper MBS Total Return Fund’s (the “Fund”) investments in securities are carried at their fair value. Mortgage- and asset-backed securities are usually issued as separate tranches, or classes, of securities within each deal.These securities are also normally valued by pricing service providers that use broker-dealer quotations or valuation estimates from their internal pricing models.The pricing models for these securities usually consider tranche-level attributes, estimated cash flows and market-based yield spreads for each tranche, current market data and incorporate deal collateral performance, as available.Mortgage- and asset-backed securities that use similar valuation techniques and inputs as described above are categorized as level 2 of the fair value hierarchy. U.S. government securities are normally valued using a model that incorporates market observable data such as reported sales of similar securities, broker quotes, yields, bids, offers, and reference data.Certain securities are valued principally using dealer quotations.U.S. government securities are typically categorized in level 2 of the fair value hierarchy. U.S. government agency securities are comprised of two main categories consisting of agency issued debt and mortgage pass-throughs.Agency issued debt securities are generally valued in a manner similar to U.S. government securities.Mortgage pass-throughs include to-be-announced (“TBAs”) securities and mortgage pass-through certificates.TBA securities and mortgage pass-throughs are generally valued using dealer quotations.These securities are typically categorized in level 2 of the fair value hierarchy. Investments in open-end mutual funds are valued at their net asset value per share and are typically categorized in level 1 of the fair value hierarchy. Short-term securities having a maturity of 60 days or less are valued at their amortized cost, which approximates market value.Short-term securities which mature after 60 days are valued at market.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. The Board of Trustees (“Board) has delegated day-to-day valuation issues to a Valuation Committee of the Trust which is comprised of representatives from U.S. Bancorp Fund Services, LLC, the Fund’s administrator.The function of the Valuation Committee is to value securities where current and reliable market quotations are not readily available or the closing price does not represent fair value by following procedures approved by the Board.These procedures consider many factors, including the type of security, size of holding, trading volume and news events.All actions taken by the Valuation Committee are subsequently reviewed and ratified by the Board. Depending on the relative significance of the valuation inputs, fair valued securities may be classified in either level 2 or level 3 of the fair value hierarchy. The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for majority security types.These inputs are summarized in the three broad levels listed below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. · Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s securities as of February 28, 2014: Level 1 Level 2 Level 3 Total Fixed Income Commercial Mortgage-Backed Securities - Agency $
